Case 2:18-cv-01582-CKJ Document 40-4 Filed 11/27/19 Page 1 of 2




          EXHIBIT D
              Case 2:18-cv-01582-CKJ Document 40-4 Filed 11/27/19 Page 2 of 2
                                                                                       No, 4780   P.   2
 Jan, 20.    20     10:360



   OOVEPIAKE                                                            *OVERIAKE
     HEDtcAL CENTER                                                       MEDICAL CLINICS




January 17, 2017

Patient           Marthilde Brzycki

Date of Visit: 1117/2017


To Whom It May Concern:

It is my medical opinion that Marthilde Brzycki may return to work on February 2 but
she does require a private quiet place to do her work to avoid anxiety.

If you have any questions or concerns, please don't hesitate to call

Sincerely,



ELIZABETH SCi IURINGA, AMP




                                          EXHIBIT 8
                                         SCHURINGA
                                             11/6 2019
                                       Buell Realtime Reporting
                                             206-287-9066

                                                                                                           UWMB002920
